Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicants Reply, filed on 04/16/2021 is hereby acknowledged.  The addition of New claims 9-16 is hereby acknowledged.  It is noted that claims 11-16 are drawn to subject matter not examined in the prior office action and together with claim amendments have necessitated a new ground of rejection presented below.
	Claims 1-16 are pending and examined herein on the merits.
Claim Objections
	Applicants arguments, filed on 04/16/2021 when taken together with the claim amendments have overcome the claim objections for the use of a non-standard abbreviation.
Claim Rejections - 35 USC § 112-b

	Applicants arguments, filed on 04/16/2021 when taken together with the claim amendments have overcome the rejection of the claims under 112b for being indefinite regarding the term “optionally”.
Applicants arguments, filed on 04/16/2021 when taken together with the claim amendments have overcome the rejection of the claims under 112b for being indefinite regarding the recitation of Figure 11.
Applicants arguments, filed on 04/16/2021 when taken together with the claim amendments have overcome the rejection of the claims under 112b for being indefinite regarding the recitation of “cognition sequence”.

Claim Objections
Claim 13 is objected to for reciting “targets the coding of interest”.  It appears Applicant intended to recite a coding ---sequence--- of interest.  Correction and/or clarification is requested.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-8 remain rejected and claims 9, 11-12, and 14 are rejected under 35 U.S.C. 102(a1)(a2) as being anticipated by Doudna et al (USPGPUB20140302563).

Doudna et al teach a composition for modifying the activity of a target RNA comprising a target RNA (which would be the transcribed mRNA) and a Csy4 endoribonuclease wherein the recognition sites are placed in the instantly claimed options (see claim 80) wherein the Csy4 wherein the Csy4 is from Pseudomonas aeruginosa (see Figure 1), wherein the claimed second polynucleotide comprises a 5’ UTR and a coding sequence of interest (See Figure 4), wherein the polynucleotide comprises a 5’U UTR, a first coding sequence of interest, a UTR with the recognition sequence with the UTR (see Figure 2) as well as linking an LS to the 5’ end of the endoribonuclease (see 7th paragraph under the heading “Nucleotides Encoding RNA-cleaving Enzymes”) and host cells wherein the host cells are plant cells (see 6th paragraph after The description of Figures).  It is noted that the inherent feature of the second nucleic acid transcript not being exported to the cytosol is mentioned by Doudna et al specifically, but is also an inherent feature of the locating the recognition site between the promoter and the sequence of interest (see also “Position of the RNA Recognition Sequence).
Response to Arguments
Applicant's arguments filed 04/16/2021 have been fully considered but they are not persuasive. 
Applicants urge that Doudna et al do not teach each and every element of the claim.  This is not persuasive as the Figures in Doudna et al meet the limitations of the claims as written as described above.  In fact, Doudna et al detail the location of the recognition sequences, the use of multiple promoters as well as the positioning of the sites between the promoter and the sequence of interest and include the 5’ UTR specifically.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Doudna et al (USPGPUB20140302563) in view of Wurtzel et al (USPGPUB20160053272).
The claims are drawn to the system above further comprising a third polynucleotide comprising a third promoter operatively linked to a nucleotide sequence comprising a 5’ UTR a recognition sequence and a coding sequence of interest, a host cell comprising the system of claim 1 wherein the LS is a LS that targets the coding sequence of interest to a plastid.
Doudna et al teach a composition for modifying the activity of a target RNA comprising a target RNA (which would be the transcribed mRNA) and a Csy4 endoribonuclease wherein the recognition sites are placed in the instantly claimed options (see claim 80) wherein the Csy4 wherein the Csy4 is from Pseudomonas aeruginosa (see Figure 1), wherein the claimed second polynucleotide comprises a 5’ UTR and a coding sequence of interest (See Figure 4), wherein th paragraph under the heading “Nucleotides Encoding RNA-cleaving Enzymes”) and host cells wherein the host cells are plant cells (see 6th paragraph after The description of Figures).  It is noted that the inherent feature of the second nucleic acid transcript not being exported to the cytosol is mentioned by Doudna et al specifically, but is also an inherent feature of the locating the recognition site between the promoter and the sequence of interest (see also “Position of the RNA Recognition Sequence).
Doudna et al do not teach using an LS for targeting a plastid, do not expressly teach adding a third polynucleotide, nor do they specifically teach the mechanisms of the endoribonuclease preventing translation or specifically preventing localization.
Wurtzel et al teach using Crispr-Cas to modify a plant cell wherein the target sequence is a plastid target sequence (see claims 1, 18 and 41 for example).
Doudna et al further teach using multiple recognition sites for polycistronic RNAs (see figures 6 and 8, for example) as well as teaching “two or more” recognition sites (see “position of the RNA recognition sites”).
Given the state of the art and the disclosures by Doudna et al and Wurtzel et al it would have been obvious to one of ordinary skill in the art to practice the invention taught by Doudna et al using three polynucleotides as instantly claimed and one of ordinary skill would have been motivated to do so based on the teaching of Doudna that multiple recognition sites for multiple genes could be used as taught above.  It further would have been obvious to apply the invention of Doudna using plastid target sequences as taught by Wurtzel et al as the localization 
	No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T PAGE whose telephone number is (571)272-5914.  The examiner can normally be reached on M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 5712707058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRENT T PAGE/Primary Examiner, Art Unit 1663